Title: To George Washington from Gouverneur Morris, 18 April 1778
From: Morris, Gouverneur
To: Washington, George



Dear Sir
York Town [Pa.] 18th April 1778

I expected before this to have written to you “Provision is made for the American Officers” but that Thief of Time Procrastination hath kept it off from Time to Time. The Question is now an Order of the Day and as such takes Place of every other Business When it will be determined I know not but this I know that it shall be finished one Way or the other before any Thing else Let what will happen. I am confident it will go right if something very extraordinary does not happen In the Interim Nothing is done. I feel as severely on this Occasion as you can do but it is impossible to make Men of Business out of—All will yet go well. We have determined to send Gates to Hudson’s river where he is to command very largely. But he is to receive Instructions which shall be proper. You are directed to call a Council of Major Generals in which the Chief Engineer is officially to be a Member and to which by a subsequent Resolution Genls Gates & Mifflin were ordered to repair. As these Gentlemen ought not to receive Orders immediately from Congress they are as you will see permitted to leave the Board of

War upon your Order This Amendment was for that Reason acquiesced in nem. con. Colo. Harrison will I beleive be again appointed a Member of the Board of War. This I mention by the bye I add my Wish that your Business and his Inclinations may be so ordered as to accept of it. For this I have many Reasons. Every Man of Business knows that Words are of great Weight and we receive Reports from the Board of War every Day. I need say no more except that it is not always possible to weigh Sentences with that Accuracy in a public Assembly which is practicable in the Closet. It is astonishing that Congress who certainly are not without sufficient Apprehension should at so critical a Moment as the present be so supine but this is human Nature and we must bear it. I have a Remedy in Contemplation but that as to present Exigencies will be after Meat Mustard. If you were an unconcerned Spectator it would divert you to see that altho a Majority of our House have been agreed in a certain Point ever since Mr Dana arrived here yet Nothing is done. A propos of your Council of War. Should you determine on any Thing which considering the Course of human Affairs is I confess rather improbable Let Congress know Nothing about it. A Secret should never be trusted to many Bosoms. I will forfeit any Thing except Reputation that it will not be well kept even by those necessarily confided in. I know your many Avocations and therefore I insist that you do not answer any Letter from me. Should you have Reason to write a Letter it is another Affair. Remember me to Mrs Washington. I am respectfully Sir your humble Servant

Gouvr Morris


Sunday Evening.

